Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-32, 36, 37, 41, 42, 45, 49 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 205365943) in view of Servet (US 8,177,249).
In re claim 30, Huang discloses a stem for a bicycle, comprising: a body (28) having at least one first aperture and a second aperture therein; an electrical device (40) located within the body; connecting means (supply port as shown in Figure 2 below) enables electrical connection through the at least one first aperture (clamp portions 21 and 22 form the first aperture as shown below), to enable supply of power to the device, wherein the second aperture enables insertion of the device into the body and removal therefrom, wherein a handlebar (12) is attachable to the stem over the second aperture, but does not disclose a closure member for sealingly closing the second aperture, wherein the closure member includes a concave surface portion configured to fit against an outer surface of a handlebar. Servet, however, does disclose a closure member (35) for sealingly closing the second aperture, wherein the closure 

    PNG
    media_image1.png
    562
    815
    media_image1.png
    Greyscale

In re claim 31, Huang further discloses wherein the connecting means comprises a first electrical connector element (supply port above) electrically connected to the device, wherein the first connector element is located at the at least one first aperture, and wherein the first connector element is configured for connection to a first connector external to the stem as shown in Figure 2 above.  

In re claim 36, Huang further discloses wherein the body comprises: a first portion (26) attachable to a bicycle fork; a second portion (21, 22) attachable to a handlebar; and a hollow third portion (28) extending between the first portion and the second portion, wherein the device is located within the third portion.  
In re claim 37, Huang further discloses wherein the second aperture is located in the second portion, providing an opening to the third portion as shown above.  
In re claim 41, Huang further discloses wherein the device comprises a power storage means (see abstract).  
In re claim 42, Huang further discloses wherein the device comprises a housing and the connecting means is mounted on the housing, wherein the housing and an interior surface of 4the body are respectively shaped so that the housing self-locates when the device is located in the body, such that the connecting means aligns with the at least one first aperture as shown in Figures 2 and 3.  
In re claim 45, the combination of Huang and Servet, as discussed above, discloses a method of locating a device in a stem of a bicycle, comprising: inserting a device through a second aperture in a body of the stem and locating connecting means inserted through the second aperture at at least one first aperture in the body; locating a 
In re claim 49, Huang further discloses wherein the device comprises a power supply means (battery), wherein the connecting means enables electrical connection through the at least one first aperture between the device and an external device.

Claims 38-40, 48 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Servet in view of Chen (US 9,327,787).
In re claims 38 and 39, Huang and Servet disclose the stem of claim 36, but do not disclose a third aperture in a top region of the third portion; wherein a cover seals the third aperture. Chen, however, does disclose a third aperture (13) in a top region of the third portion (10); wherein a cover (20) seals the third aperture to display information/control bicycle features. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stem of Huang and Servet such that it comprised the display of Chen to display information/control bicycle features.
In re claim 40, Chen further discloses a display means (21) mounted in or over the third aperture, so as to provide a visual indication of data to a rider of the bicycle, wherein the display means is coupled to the device and the device is configured to 
In re claim 48, Chen further discloses, as discussed above, locating the device so that a display means thereof is mounted in the stem visible through a third aperture in a top portion of the stem.  

Allowable Subject Matter
Claims 33-35, 43, 44, 46, 47 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the connecting means further comprises a second electrical connector element electrically connected to the device, wherein the second connector element is also located at the at least one first aperture, and wherein the second connector element is configured for connection to a second connector of a different type to the first connector, also external to the stem”, “further comprising solar cells on an outer portion thereof, wherein the solar cells are electrically connected to the device via the connecting means for charging of the device”, “wherein the device includes part of an electronic gear change system”, “further discloses wherein the connecting means comprises first and second connector elements, each being connectable to a connector of an external device and/or a connector of an external power supply for charging, wherein the first connector element is of a different type to the second connector element, wherein the locating comprises locating the device so .

Response to Arguments
Applicant’s arguments, filed 9/2/21, with respect to the rejection(s) of claim(s) 30 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Servet (US 8,177,249) as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MICHAEL R STABLEY/Examiner, Art Unit 3611            


/TONY H WINNER/Primary Examiner, Art Unit 3611